TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00334-CR



                                     Teran Pennick, Appellant

                                                 v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       NO. C-1-CR-13-200027, HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                     ORDER AND MEMORANDUM OPINION

PER CURIAM

                Appellant’s brief was due in this Court on December 8, 2014. On December 11, we

notified appellant’s counsel that appellant’s brief was overdue and that if we did not receive a

satisfactory response from counsel on or before December 22, 2014, a hearing before the trial court

pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has not been filed,

nor have we received a response from counsel.

                We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure.1 The trial court shall hold a hearing

immediately to determine whether appellant still wishes to prosecute his appeal, whether appellant

is indigent, and whether counsel has abandoned the appeal.2 If appellant desires to appeal and is

       1
           Tex. R. App. P. 38.8(b)(2), (3).
       2
           See id.
indigent, the trial court should make appropriate orders to ensure that appellant is adequately

represented on appeal. See id. Following the hearing, the trial court should order the appropriate

supplementary clerk’s and reporter’s records to be prepared and forwarded to this Court no later than

April 13, 2015.3

                It is ordered on March 13, 2015.



Before Justices Puryear, Pemberton, and Bourland

Abated and Remanded

Filed: March 13, 2015

Do Not Publish




       3
           See id.

                                                   2